ORDER
Appellant Sandra Williams (‘Williams”) appeals the trial court’s dismissal of her negligence case against Respondent Remington Hotel Corporation (“Remington”). The trial court found that it did not have jurisdiction over Williams’ case as she was a statutory employee of Remington, which brought her claim within the exclusive jurisdiction of the Worker’s Compensation Commission pursuant to the Worker’s *620Compensation Law, § 287.010, et seq., RSMo.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).